UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7113


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN DOE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:11-cr-00085-D-1)


Submitted: December 20, 2018                                Decided: December 27, 2018
                                 Amended: June 18, 2020


Before DIAZ and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Doe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Doe appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2)

(2012) motion for a sentence reduction based on Amendment 782 to the United States

Sentencing Guidelines. We have reviewed the record and discern no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Doe,

No. 7:11-cr-00085-D-1 (E.D.N.C. July 30, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2